Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/326,612 filed on May 21, 2021.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed an amendment on October 7, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on August 15, 2022.  Applicant has amended claims 1 and 7-8. Claims 1-8 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on October 7, 2022 have been fully considered.
With respect to rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite, in view of amendments made to claim 7, rejection of said claim under 35 U.S.C. 112(b) is hereby withdrawn.
On p. 4 of the Applicant's Arguments/Remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Locke et al., US 2014/0104404 A1 (Locke) in view of Elliot et al., US 2008/0172789 A1 (Elliott), Applicant argues that neither of the cited prior art disclose the amendment entered to claim 1. The amendment involves changing:
“a controller configured to process an image acquired by the imaging device to predict a possibility of falling of a user from the bed”.
A preliminary search shows that the disclosure of Locke implies that “falling” is within the scope of claims. In fact, par. 62 of Locke recites:
“the various illustrative embodiments of the present devices are not intended to be limited to the particular forms disclosed. Rather, they include all modifications and alternatives falling within the scope of the claims, and embodiments other than the one shown may include some or all of the features of the depicted embodiment. Further, where appropriate, aspects of any of the examples described above may be combined with aspects of any of the other examples described to form further examples having comparable or different properties and addressing the same or different problems.”
In other words, Locke states that “a patient falling from bed” is within the scope of “a patient changing his/her position in the bed.”
Furthermore, par. 98 of Elliott recites:
“Additional or alternate protocols that may be included include protocols relating to: … generally checking the patient's position on the bed to minimize the risk of the patient falling or getting trapped in a undesirable position on the bed.”
Applicant is respectfully reminded that:

PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
See MPEP 2141.02 (VI).
The amendment to claim 7, entered to clarify and limit to scope of “first parameter” and “second parameter” overcomes the prior art of rejection.
The Examiner maintains his rejection of claims as indicated below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al., US 2014/0104404 A1 (Locke) in view of Elliot et al., US 2008/0172789 A1 (Elliott).
With respect to claim 1, Locke discloses a bed system [abstract, FIG. 1] comprising: an imaging device [par. 35, sensor device 70, FIG. 2]; a bed [adjustable bed 10, FIG. 1] on which the imaging device is to be installed [FIG. 2]; and a controller [par. 12] configured to process an image acquired by the imaging device to predict a possibility of falling of a user from the bed [pars. 13, 44, 62 (see comments above under Response to Arguments), see also Elliot, par. 98], wherein when it is determined by the controller that a state of the user is a first state, the controller predicts the possibility of falling of the user based on a first parameter [par. 13 – ref. to spatial position of body parts of a person occupying the bed], when it is determined that the state of the user is a second state [par. 13 – ref. to physical distress or the person has slid toward the foot of the bed], the controller predicts the possibility of falling of the user based on a second parameter [par. 44], the first state is a state of the user different from the second state [fist state before repositioning the patient is different from the second state which is the patient repositioned in response to signals monitoring the patient – par. 44], and the first parameter is different from the second parameter [spatial position is different from physical distress – par. 44]. While Locke discloses all the limitations of the claim, it is noted, for completeness, that Elliott discloses wherein when it is determined that a state of the user is a first state, the controller predicts the possibility of falling of the user based on a first parameter [pars. 5, 25, 31 where the controller communicates a drive signal to an actuator in response to the input and indicates one or more parameters based on which the actuator is driven to change the configuration of the patient support surface which includes repositioning the patient – see also par. 98 and comments under Response to Arguments]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Locke with Elliot with the motivation to devise a patient support system including a controller incorporated into the patient support system, wherein the controller may be used to select a prompt for enable an actuator to reposition the patient [Elliot, abstract, par. 31].
With respect to claim 2, Locke, in view of Elliot, disclose all the limitations of claim 1 and further discloses wherein the first parameter includes whether or not a side rail of the bed is installed, and a position of a head or a posture of the user [pars. 30, 33 – ref. to monitoring the states of side rails of an adjustable bed].
With respect to claim 4, Locke, in view of Elliot, disclose all the limitations of claim 1 and further discloses wherein the state of the user is a position of the user [par. 13].
With respect to claim 5, Locke, in view of Elliot, disclose all the limitations of claim 4 and further discloses wherein the position of the user is any one of inside of the bed, outside of the bed, and an end of the bed [par. 13 – ref. to spatial position of body parts of a person occupying the bed].
With respect to claim 6, Locke, in view of Elliot, disclose all the limitations of claim 1 and further discloses wherein the state of the user is a posture of the user, and the posture of the user is any one of a lying position [par. 33, FIG. 2, shows a depiction of a patient lying between the side-rails of the bed], a sitting position, and a standing position [noting that only one of the postures, lying, sitting or standing, needs to be disclosed].
With respect to claim 7, Locke, in view of Elliot, disclose all the limitations of claim 1. Furthermore, Elliot discloses wherein the controller is configured to when there is a reduction factor, predict the possibility of overturning of the user based on the first parameter to be lower than when there is no reduction factor [pars. 5, 25 and 31 where the controller communicates a drive signal to an actuator in response to the input and indicates one or more parameters based on which the actuator is driven to change the configuration of the patient support surface which includes repositioning the patient], and when there is a reduction factor, predict the possibility of overturning of the user based on the second parameter to be lower than when there is no reduction factor [pars. 5, 25 and 31 where the controller communicates a drive signal to an actuator in response to the input and indicates one or more parameters based on which the actuator is driven to change the configuration of the patient support surface which includes repositioning the patient]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 8, the claim is drawn to a system that performs a series of steps that are commensurate in scope with steps of claims 1 and 7, in combination. Therefore, claim 8 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reasons for indication of allowability of subject matter of claim 3 were outlined in the non-final rejection dated August 15, 2022.
With respect to claim 7, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
“The bed system according to claim 1, wherein the controller is configured to:
“when there is a reduction factor, predict the possibility of falling of the user based on the first parameter to be lower than when there is no reduction factor, and
“when there is a reduction factor, predict the possibility of falling of the user based on the second parameter to be lower than when there is no reduction factory wherein
“the reduction factor is a factor indicating a reduction in the possibility of falling of the user, and calculated based on:
“the state of the user, an environmental state, or a state of a caregiver.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zerhusen et al., US 2021/0106479 A1, discloses support system having exercise therapy features.
Leib et al., US 2010/0212087 A1, discloses integrated patient room.
Hammond et al., WO 2017/218725 A1, discloses method for automatically controlling the turn protocol for humans.
Ousley et al., US 9,625,884 B1, discloses monitoring sleeping subject.
Houbraken et al., US 2021/0386319 A1, discloses breathing adaptation system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485